Citation Nr: 0902842	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-21 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right knee arthritis as 
secondary to service-connected left knee and bilateral ankle 
disabilities.  


REPRESENTATION

Appellant represented by:	Judith A. Veres


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1976 and from October 1977 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of July 2007 and September 
2008.  This matter was originally on appeal from a January 
2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2007; a 
transcript is of record.  The veteran waived his right to 
appear for an in-person Travel Board hearing in 
correspondence dated in April 2007.


FINDINGS OF FACT

The competent medical evidence does not link a right knee 
condition to service-connected left knee and bilateral ankle 
disabilities or show that it was aggravated by such service-
connected disabilities.


CONCLUSION OF LAW

A right knee disorder was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claim, in correspondence dated in November 
2005, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits for a right knee condition claimed as 
secondary to a left ankle, a right ankle, and a left knee 
condition.  The RO advised the veteran of which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Specifically, the RO advised that VA would obtain records in 
the custody of federal agencies, and that it was the 
veteran's responsibility to obtain records in the custody of 
non-federal agencies.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  Neither the veteran nor his 
representative responded to this letter.  
 
In the instant appeal, the veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  For reasons explained more fully 
below, the Board is denying the claim of entitlement to 
service connection for a right knee condition.  As such, 
neither a disability rating nor an effective date will be 
assigned, making evidence pertaining to either of these 
elements irrelevant.  A failure to provide notice of these 
elements could not have resulted in prejudice.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's remand.  
The RO has obtained the veteran's service medical records and 
VA Medical Center (VAMC) treatment records from the 
Minneapolis, Minnesota VAMC, dated through August 2008.  The 
veteran has not identified any medical records relevant to 
the claims that have not been associated with the claims 
file.

The veteran was provided with two VA medical examinations 
during the course of this appeal.  The second examination was 
provided in response to the Board's July 2007 remand in which 
the Board directed that the veteran be provided with a "VA 
orthopedic examination" of the right knee.  A report of the 
examination, dated in September 2007, included all relevant 
findings, such as ranges of motion, stability testing, and 
radiographic testing of the knee.  This examination, as it 
was documented in the report, was in compliance with the 
Board's remand directive.  

According to the report, the examiner, Dr. W.B., noted that 
the veteran asked whether she was an orthopedist (the veteran 
had apparently indicated that the examination be conducted by 
an orthopedist).  The examiner, who was a medical doctor 
according to her electronic signature, reported that she was 
not an orthopedic surgeon, but that her specialty was in 
occupational medicine.  This specialty, according to the 
doctor, included "a wealth of management of orthopedic 
injuries."  The Board's remand directive included no 
requirement that the examination be conducted by an 
orthopedic surgeon or an orthopedist.  The Board only 
requested that an "orthopedic examination" be conducted; 
the July 2007 VA examination report, which included the 
findings relevant to the right knee, satisfied this 
requirement.  

In addition to the September 2007 VA examination report, Dr. 
W.B. prepared a medical opinion summary, dated in December 
2008.  Together, the examination report and medical opinion 
summary included all of the information regarding medical 
causation of the right knee disorder that the Board had 
requested in the previous remands.  The AOJ also 
readjudicated the claim and issued a supplemental statement 
of the case in November 2008, thus satisfying the portions of 
the Board's remands requiring the AOJ to readjudicate the 
claim.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.    

Legal Criteria and Analysis

A rating decision dated in December 2004 showed that the 
veteran is service-connected for left and right ankle 
disabilities, and retropatellar pain syndrome of the left 
knee.  In correspondence dated in October 2005, the veteran 
expressed his intent to file a claim for service connection 
for right knee arthritis as secondary to his service-
connected bilateral ankle and left knee conditions.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1131; 
(West 2002); 38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In a statement dated in February 2006, the veteran described 
a time when his right ankle gave out, causing him to fall.  
The veteran stated that as he fell, he heard a "pop" in his 
right knee.  A VAMC progress note, also dated in February 
2006, showed that the veteran received treatment as a result 
of this injury.  

At his videoconference hearing in April 2007, the veteran 
stated that his ankle pain began approximately 15 years 
earlier.  The veteran described the February 2006 injury and 
his ankle surgery in that month.  Regarding the physical 
therapy he received for his ankle after the surgery, the 
veteran stated that it made his right knee more sore.  The 
veteran also stated that one of his physician's had told him 
it was possible that there was a link between his right knee 
condition and his service-connected disabilities.  

Upon reviewing the competent medical evidence, the Board 
first acknowledges that this evidence shows that the veteran 
is diagnosed with right knee arthritis.  This diagnosis was 
reported in VA examination reports dated in December 2005 and 
September 2007, and numerous VA clinical records (see e.g. 
orthopedic clinic note, dated in August 2005).  The competent 
medical evidence, however, does not show that the right knee 
arthritis was either caused or aggravated by a service-
connected disability.   

In a December 2005 VA examination report, B.R., Certified 
Nurse Practitioner, concluded that it was not likely that the 
veteran's current right knee condition was secondary to his 
service-connected bilateral ankle and left knee conditions.  
Instead, B.R. reported, it was "likely related to his two 
work-related injuries with compensation at the U.S. Post 
Office."  

As the Board explained in the July 2007 remand, it is 
apparent that the VA examiner based her conclusion on 
incorrect information, i.e. that the veteran injured his 
right knee twice while working for U.S. Postal Service and 
that the injuries were serious enough to warrant 
compensation.  The Board explained in the remand that the 
veteran had submitted evidence demonstrating that he had 
never received compensation for lost time for any injury 
claims submitted to USPS and that USPS had only paid for his 
clinic visits.  The Board, therefore, declines to give the 
December 2005 report any weight.  See Nieves-Rodriguez v. 
Peake, No. 06-0312 (2008) (noting that whether a medical 
opinion is based on sufficient facts and data is an important 
indicator of the probity of that opinion); see also Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)) (noting that the Board must weigh 
the probative value of medical opinions and in doing so, may 
favor one medical opinion over the other).

The Board has also reviewed the September 2007 VA examination 
report and finds that it appeared to be based on 
substantiated facts and data and therefore, is entitled to 
substantial weight.  This report failed to support the 
veteran's claim.  In that report, Dr. W.B. discussed clinical 
and radiographic examination findings and diagnosed 
degenerative joint disease in the right knee.  The doctor did 
not, however, link this disorder to a service-connected 
disability.  Instead, the doctor concluded that it was less 
likely as not that the veteran's current right knee condition 
was the result of his right ankle condition.  

In the report, the doctor discussed the veteran's VAMC 
treatment records and noted that they documented an injury to 
the right knee in February 2006 while the veteran was walking 
in the parking lot of the VA outpatient clinic for a pre-
operative visit for his right ankle surgery.  Dr. W.B. noted 
that the veteran reported this injury was due to instability 
of the right ankle.  The fall, according to Dr. W.B., 
resulted in an acute injury and did not result in an ongoing 
knee condition.  Regarding this incident, Dr. W.B. noted that 
VAMC records included x-rays from the time of the incident, 
which were negative for abnormalities.  Dr. W.B. also noted 
that the assessment was "uncertain etiology for his pain 
secondary to the trauma of falling today while walking on a 
flat surface."  

The doctor also noted that medical records confirmed the 
veteran's complaints of right knee pain prior to the injury, 
and thus, the acute injury of February 2006 more likely as 
not resulted in an exacerbation of underlying knee pain and 
not an aggravation.  The Board observes that both the 
December 2005 VA examination report and a radiology report 
from CDI Coon Rapids, dated in October 2005, reflected the 
veteran's complaints of right knee pain.  Dr. W.B. also noted 
that after the initial emergency room visit following the 
knee injury in February 2006, there were no follow-up visits.  
The next visit for right knee pain was in December 2006 when 
the veteran reported that the knee pain began while at work, 
without trauma.  A VAMC emergency department staff note, 
dated in December 2006, confirmed this.  

The doctor instead attributed the veteran's ongoing right 
knee pain to "interceding, intervening events."  These 
included obesity, a body mass index of 42, a history of 
umpiring baseball games, and occupational duties.  Dr. W.B. 
noted that the veteran worked for the USPS where he was on 
his feet all day.  The doctor noted that x-rays revealed mild 
tricompartmental degenerative changes.  The doctor stated 
that she would not expect to see this extent of degenerative 
joint disease as a result of an altered gait due to the right 
ankle condition.  

Dr. W.B. also provided a medical opinion summary, dated in 
October 2008, in which she concluded that it was less likely 
as not that the veteran's right knee degenerative joint 
disease was either a result or aggravation of his service-
connected right ankle, left ankle, or left knee conditions.  
Dr. W.B. stated that there was "no clear evidence that the 
veteran's left ankle and left knee conditions have resulted 
in the causation or aggravation of a right knee condition."  
The doctor reported that she had reviewed "additional" 
medical records from VAMC Minneapolis, which presumably 
included medical records dated after she conducted the VA 
examination in September 2007.  

In correspondence dated in April 2008, the veteran's 
representative asserted that the VA examination conducted in 
September 2007 was conducted by an occupational therapist, 
while the VAMC treatment records showed treatment from 
orthopedic surgeons.  Apparently, the representative felt 
that the Board should give less weight to the September 2007 
VA examination report.  The Board declines to do so.  As 
explained above, the examiner who conducted the September 
2007 examination was a medical doctor who specialized in 
occupational medicine, a specialty which, according to the 
doctor, included management of orthopedic injuries.  These 
qualifications surely make her competent to provide the 
opinion requested.  Moreover, the VAMC treatment records did 
not speak to the issue of whether the right knee arthritis 
was caused or aggravated by a service-connected disability.  
Thus, they do not support the veteran's claim.  Determining 
how to weigh these records compared with the September 2007 
VA examination report serves no purpose.

Dr. W.B.'s opinion was based on facts substantiated by the 
record; for example, that after the February 2006 injury, the 
veteran was not seen for follow-up and that when he was 
eventually seen in December 2006, he did not attribute his 
pain to that injury.  For that reason, this opinion is highly 
probative and entitled to substantial weight.  See Nieves-
Rodriguez v. Peake, No. 06-0312 (2008).  

The Board has reviewed other medical evidence in the claims 
file, which included both VAMC treatment records and private 
treatment records, but does not find that these weigh in 
favor of the veteran's claim.  First, as the Board has noted, 
VAMC treatment records documented complaints of right knee 
pain on numerous occasions (see e.g. orthopedic clinic notes 
dated in February 2006, September 2007, November 2007, April 
2008, and May 2008).  In none of these records did any 
healthcare providers link the veteran's right knee arthritis 
to a service-connected disability.  

Private medical records included a radiology report from CDI 
Coon Rapids, dated in October 2005 and an undated note from 
St. Francis Medical Clinic.  In the radiology report, Dr. 
A.C. noted multiple findings from a magnetic resonance 
imaging (MRI) of the veteran's right knee.  The report 
included no discussion on possible etiologies of any of the 
findings reported therein.  This report does not support the 
veteran's claim.  

In the note from St. Francis Medical Clinic, M.K, Medical 
Assistant, reported that the veteran had "bad ankles" in 
both the right and the left and that "because of bad ankles, 
this also contributes to his knee pain."  Although this note 
purportedly links "knee pain" to the veteran's ankle 
conditions, the Board finds that it is less probative than 
Dr. W.B.'s opinion for two reasons.  First, M.K., is a 
medical assistant whereas Dr. W.B. is a physician.  In 
evaluating the weight to be assigned to medical opinions, the 
Board may look at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  A physician 
specializing in occupational medicine would have more 
knowledge and skill than a medical assistant in determining 
relationships between knee pain and ankle disorders.  

Second, M.K. provided no rationale for her opinion.  In 
contrast, Dr. W.B. provided multiples reasons for hers.  For 
example, Dr. W.B. cited the veteran's tricompartmental 
degenerative changes shown by x-ray, the lengthy time after 
receiving treatment for the February 2006 injury before the 
veteran sought additional treatment, and the intervening 
factors such as obesity, body mass index, and recreational 
and occupational history.  A medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  
Steflv. Nicholson, 21 Vet. App.120, 124 (2007).  M.K.'s 
opinion did not include such supporting data or a reasoned 
medical explanation.  

The Board declines to give any weight to the veteran's 
opinion that his right knee arthritis was a result of his 
service-connected bilateral ankle and left knee disabilities.  
As a layperson, he has no professional expertise.  Lay 
assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value because 
laypersons are not competent to offer medical opinions.  
Where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for right knee arthritis as secondary to 
service-connected bilateral ankle and left knee disabilities 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


